     Case: 4:17-cr-00532-HEA Doc. #: 69 Filed: 11/28/18 Page: 1 of 3 PageID #: 187



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                ) No. 4:17 CR 532 HEA
                                                  )
TALEB JAWHER,                                     )
                                                  )
         Defendant.                               )

              GOVERNMENT’S MOTION TO CONTINUE SENTENCING DATE

         COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and John J. Ware, Assistant United States

Attorney for said District, and moves the Court to continue the sentencing date in this case and in

support thereof states:

         1.      Defendant is currently scheduled to be sentenced on December 3, 2018.

         2.      Defendant filed objections to the PSI on November 20, 2018. These objections

primarily involve the applicable cross-reference section found in §2A1 to defendant’s offense.

While defendant stated his objections, the legal memorandum supporting his legal arguments are

to be filed in his sentencing memorandum.

         3.      Both parties agree that the issue is legally complicated. In a conversation with the

undersigned, defendant’s attorney, Mr. Fein, previewed some of the legal arguments he will be

submitting in his sentencing memorandum. Some of those arguments will require significant

research in order to file a competent response.

         4.      The parties agree that the following schedule will provide adequate time for the

parties to fully brief the issues and allow the Court time to read the memoranda. The parties



                                                  1
 Case: 4:17-cr-00532-HEA Doc. #: 69 Filed: 11/28/18 Page: 2 of 3 PageID #: 188



propose that defendant’s sentencing memorandum be filed by December 6, 2018, that the

government reply by December 20, 2018, and that the sentencing hearing be scheduled during

the week of January 14th or any time thereafter convenient to the Court’s calendar.

       WHEREFORE, the government, with no objections from defendant, moves the Court to

continue sentencing in this case to a date consistent with the above proposal.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                      /s/ John J. Ware
                                                     JOHN J. WARE, #40880MO
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102




                                                 2
 Case: 4:17-cr-00532-HEA Doc. #: 69 Filed: 11/28/18 Page: 3 of 3 PageID #: 189



                                CERTIFICATE OF SERVICE

I hereby certify that on November 28, 2018, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.


                                                 /s/ John J. Ware
                                                JOHN J. WARE, #40880MO
                                                Assistant United States Attorney




                                                3
